Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 10,
2012.




                                         In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00397-CR




                          IN RE LEON HARRISON, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  230th District Court
                                 Harris County, Texas
                             Trial Court Cause No. 635921

                          MEMORANDUM OPINION

      On April 30, 2012, relator Leon Harrison filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Belinda Hill, presiding judge of
the 230th District Court of Harris County to hold a hearing on his pending motion to
appoint a new attorney.

      Relator is attempting to file his third motion for post-conviction DNA testing. See
Harrison v. State, No. 14-07-00287-CR; 2008 WL 220711 (Tex. App.—Houston [14th
Dist.] Jan. 29, 2008, pet. ref’d) and Harrison v. State, No. 14-02-01239-CR; 2003 WL
22902265 (Tex. App.—Houston [14th Dist.] Dec. 9, 2003, pet. ref’d). The respondent
appointed counsel to represent relator, but relator has requested new counsel. Relator
attached to his petition a document entitled, “Leave For Counsel of Choice to Conduct
Desired Presence Transports.” He contends the respondent has failed to hold a hearing
on the motion or rule on the motion.

       Consideration of a motion that is properly filed and before the court is a
ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig. proceeding). A relator must establish the trial court (1) had a legal duty to rule on
the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re Keeter, 134
S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding). A relator must show that
the trial court received, was aware of, and asked to rule on the motion. In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding). The document
attached to relator’s motion is not file-stamped by the district clerk, nor does the petition
reflect that the court was asked to rule on the motion and failed to do so.

       Relator has not established entitlement to the extraordinary relief of a writ of
mandamus. Accordingly, we deny relator’s petition for writ of mandamus.



                                                  PER CURIAM



Panel consists of Justices Frost, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                              2